Citation Nr: 1115701	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's Mother


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1992.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In March 2009 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

Although the Veteran's claim has previously been identified and developed as two separate claims of entitlement to service connection for PTSD and for schizophrenia, based on the description of his symptoms and the medical evidence of record, as will be discussed further, the Board finds that his claim is for a psychiatric disability that reasonably encompasses both his diagnosed schizophrenia and his alleged PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(United States Court of Appeals for Veterans Claims found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Therefore, the issue on the title page has been modified to reflect the current disability.

In August 2008, the Veteran's mother testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD, and any currently diagnosed psychiatric disorder, to include diagnosed schizophrenia, did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, any incident therein, or to any service-connected disability.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and schizophrenia, was neither incurred in nor aggravated by active military service or the proximate result of a service-connected disability; and this condition cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD and schizophrenia, the Board observes that the RO issued VCAA notice to the Veteran in December 2005 and March 2006 letters which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claim.  The March 2006 letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Both VCAA notice were issued prior to the July 2006 rating decision from which the instant appeal arises.  Thus, the Board concludes that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claim prior to the initial decision.  Therefore, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the Veteran's service treatment records, VA medical treatment records and evaluations are of record, as well as private treatment records and evaluations and Social Security Administration records.  Also of record are the Veteran's mother's written contentions regarding the circumstances of his disability and submitted court documents, police reports, private investigative reports, and copies of letters allegedly written by the Veteran.  Also of record is the transcript of the Veteran's mother's testimony at a personal hearing.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a psychiatric disorder, to include PTSD and schizophrenia.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

VA initially scheduled a psychiatric examination for the Veteran in August 2007, but his mother cancelled the examination, indicating that his mental illness was too severe and prevented him from leaving his home to attend the examination.  In compliance with the Board's March 2009 remand, correspondence was sent to the Veteran in May 2009 again notifying him that a VA examination was scheduled for June 2009.  Later that same month, the Veteran's representative wrote, again asserting that the Veteran's severe schizophrenia prevented him from attending the VA examination.  The representative requested VA examine the Veteran at his home.  VA regulations do not provide for psychiatric examinations administered at the homes of claimants.  Unfortunately, VA is unable to accommodate the Veteran's representative and mother's request to do so.

Given the circumstances of this case, and the response of both the Veteran's mother and his representative, the Board finds that VA has made reasonable efforts to provide the Veteran a psychiatric examination and any further efforts to do so would be futile.  As such, no further remand is necessary to reschedule a VA psychiatric examination for the Veteran.  38 C.F.R. § 3.159.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The Veteran's mother and representative contend that he currently has a psychiatric disorder, predominantly diagnosed as schizophrenia, that was first manifest either in service or within one year of his discharge from service.  Alternatively, they contend that the Veteran has PTSD as a result of his active duty and that his diagnosed schizophrenia is secondary to his PTSD.  The Veteran has provided no written contentions or testimony on his own behalf during the course of this appeal.

As noted above, the Veteran failed to report for at least two psychiatric examinations VA scheduled for him in conjunction with his claim.  The Board is cognizant and sympathetic of his mother's contentions that his schizophrenia prevents him from attending such examinations.  However, his failure to cooperate with VA has made it impossible to obtain the evidence.  If a Veteran desires help with his claim, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street.").  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  Moreover, the Board notes that the Veteran did report for VA compensation examinations in July 1992 and May 2000, dates later than the date his mother alleges was the onset of his psychiatric disorder.  Therefore, the Board is now compelled to adjudicate the Veteran's claim based on the existing record.  See 38 C.F.R. § 3.655.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including psychosis).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for a psychiatric disorder, to include his diagnosed schizophrenia and alleged PTSD.  

The Board acknowledges that the Veteran's mother is competent to give evidence about what she observed; i.e., that the Veteran's letters from Kuwait made no sense, that his best friend advised her that something was wrong with the Veteran as soon as he returned home, that he treated her differently shortly after his discharge and that he gradually exhibited more and more bizarre and paranoid behavior, often involving the police and 911 calls.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran's mother as a lay person has not been shown to be capable of making medical conclusions, thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran's mother is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Initially, the the Board finds that the overwhelming medical treatment evidence of record more probative on the question of proper psychiatric diagnosis than the Veteran's mother's belief that he has PTSD.  In this respect, although an October 2006 private hospital admission evaluation indicates a diagnosis of rule out PTSD in addition to diagnosed paranoid schizophrenia, the discharge diagnosis shows a diagnosis of schizophrenia only.  Other hospital discharge summaries in June 2000 and February 2003 show diagnoses of delusional disorder and schizophrenia.  There is no confirmed medical diagnosis of PTSD of record, despite the Veteran's mother's belief that he suffers from such.  As noted above, as a layperson without proper medical training and expertise, the Veteran's mother is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Espiritu, supra.  The Board cannot assign any significant weight to the Veteran's mother's lay assertion of PTSD.  Therefore, the Board determines that the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107(b).  Likewise, as he is not service-connected for PTSD, his currently diagnosed schizophrenia cannot be secondary to such.

With regard to the Veteran's claim for a psychiatric disorder other than PTSD, the preponderance of the evidence of record does not demonstrate that his current psychiatric disorder, diagnosed as schizophrenia, had its onset in service or within one year of his discharge from service in April 1992.  

The Board notes that the available service treatment records do show that the Veteran, in a March 1992 medical history record, reported a history of frequent trouble sleeping, depression or excessive worry and nervous trouble.  However, the accompanying separation examination report shows that clinical psychiatric examination was normal.  Moreover, a March 1993 report of medical history noted the Veteran reported a history of nervous trouble, but it was described as tension and stress and was not considered disabling.  Likewise, there is no evidence that the Veteran sought treatment for such complaints at any time during his service.  There is no evidence indicating in-service treatment for any diagnosed psychiatric disorder or within one year of the Veteran's discharge from service.  

The Board finds that the objective evidence of record fails to show that the Veteran had a psychiatric disorder, diagnosed as schizophrenia, prior to May 2000, more than eight years after his discharge from service in April 1992.  Although the Veteran's mother asserts that he had symptoms of schizophrenia during the last year of his service, his service medical records show no relevant complaints, findings, treatment or diagnoses, and his March 1992 separation medical examination report indicates that a psychiatric clinical evaluation was normal.  In this regard, the Board acknowledges the Veteran's indicating his history of depression, trouble sleeping and nervousness in his medical history report; however, the examiner did not find evidence of any psychiatric abnormality at the time.  The Board also acknowledges the Veteran's mother's written contentions and testimony that his symptoms started in service or shortly thereafter and that he was initially treated for schizophrenia sometime in the 1990s, as well as several private treatment records noting her stated history of his having his first psychotic break shortly after his return from Kuwait or that his symptoms of schizophrenia had their onset shortly after his discharge.  However, the Board finds this evidence to be of little probative value, as the contemporaneous treatment records do not support the Veteran's mother's current contentions and recollections.  The Veteran's initial claim for service connection, submitted in May 1992, does not include a claim for a psychiatric disability.  Likewise, the earliest admission for diagnosed schizophrenia was in June 2000.  The June 2000 private hospital records show he denied any past history of treatment for any psychiatric disorder.  Furthermore, the treatment records noting a history of schizophrenia since his service or shortly after his discharge are based on the Veteran's mother's history rather than a review of objective contemporaneous service treatment records and early post-service treatment records.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's mother's current assertions and beliefs.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. App. 365 (1992).  

Finally, the Board finds the submitted police reports, private investigative reports and undated letters from the Veteran to both his mother and to a woman and her family he was later accused of stalking to be of limited probative value.  The letter in which the Veteran first asks his mother about the young woman does not in itself indicate that he was delusional at the time or that he was suffering from any other symptoms of schizophrenia.  Most of this evidence indicates that he was suffering from symptoms of schizophrenia as early as May 2000.  In this respect, the letters written to the woman and her family are clearly written many years after his discharge and several records are dated in 2000.  A 2004 medical evaluation for the Social Security Administration does note that the alleged onset of the Veteran's schizophrenia was in 1997.  However, the physician noted that the Veteran refused to cooperate and the record contained insufficient evidence to make a determination regarding his functional capacity.

In addition to the lack of objective medical evidence showing that the Veteran's current psychiatric disorder, diagnosed schizophrenia, first manifested during service or within close proximity thereto, the medical evidence of record does not etiologically link his current schizophrenia to his service or any incident therein.  As noted above, the Veteran has failed to report to scheduled VA psychiatric examinations to determine the etiology of his schizophrenia.  Moreover, on several occasions, beginning June 2010, the Veteran's representative requested copies of his records from his claims file and that VA delay adjudication of his appeal while the Veteran had a forensic psychiatrist review his records.  The requested records were provided the Veteran.  However, he has not submitted any medical evidence etiologically linking his current psychiatric disorder to service or any incident therein.

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for a psychiatric disorder, to include PTSD and schizophrenia, must be denied.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a psychiatric disorder, to include PTSD and schizophrenia, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


